Title: From George Washington to the Cabinet, 18 April 1793
From: Washington, George
To: Cabinet



Sir,
Philadelphia April 18th 1793.

The posture of affairs in Europe, particularly between France and Great Britain, places the United States in a delicate situation; and Requires much consideration of the measures which will be proper for them to observe in the War betwn those Powers. With a view to forming a general plan of conduct for the Executive, I have stated and enclosed sundry questions to be considered preparatory to a meeting at my house to morrow; where I shall expect to see you at 9 ’oclock, & to receive the result of your reflections thereon.

Go: Washington
  

 

Philada April 18th 1793.

Question I. Shall a proclamation issue for the purpose of preventing interferences of the Citizens of the United States in the War between France & Great Britain &ca? Shall it contain a declaration of Neutrality or not? What shall it contain?
Questn II Shall a Minister from the Republic of France be received?
Quest. III If received shall it be absolutely or with qualifications; and if writh qualifications, of what kind?
Quest. IV Are the United States obliged by good faith to consider the Treaties heretofore made with France as applying to the present Situation of the parties. May they either renounce them, or hold them suspended ’till the Government of France shall be established. 

Questn V If they have the right is it expedient to do either—and which?
Questn VI If they have an option—would it be a breach of Neutrality to consider the Treaties still in operation?
Quest. VII If the Treaties are to be considered as now in operation is the Guarantee in the Treaty of Alliance applicable to a defensive war only, or to War either offensive or defensive?
VIII Does the War in which France is engaged appear to be offensive or defensive on her part? or of a mixed & equivocal character?
IX If of a mixed & equivocal character does the Guarantee in any event apply to such a War?
X What is the effect of a Guarantee such as that to be found in the Treaty of Alliance between the United States and France?
XI Does any Article in either of the Treaties prevent Ships of War, other than Privateers, of the Powers opposed to France, from coming into the Ports of the United States to act as Convoys to their own merchantmen? or does it lay any other restraint upon them more than wd apply to the Ships of War of France?
XII Should the future Regent of France send a Minister to the United States ought he to be received?
XIII Is it necessary or advisable to call together the two Houses of Congress with a view to the present posture of European Affairs? If it is, what should be the particular objects of such a call?

Go: Washington

